36 F.3d 1091
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary Lou ARRINGTON;  Onley Pressley, Plaintiffs Appellants,v.Thomas E. DUVOISIN, Liquidating Trustee for SouthernIndustrial Banking Corporation, d/b/a Daveco,Defendant Appellee.
No. 94-1373.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 25, 1994Decided:  September 19, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CA-93-129-1, CA-93-130-1)
Robert B. Long, Jr., W. Scott Jones, Long, Parker & Payne, P.A., Asheville, North Carolina, for Appellants.
Mark A. Pinkston, Michelle Rippon, Van Winkle, Buck, Wall, Starnes & Davis, Asheville, North Carolina, for Appellee.
W.D.N.C.
DISMISSED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order affirming the order of the United States Bankruptcy Court for the Western District of North Carolina setting aside the default judgment entered by the United States Bankruptcy Court for the Eastern District of Tennessee.  Because the order appealed from is a nonappealable interlocutory order, we dismiss the appeal.


2
An order granting a motion to set aside a default judgment is not an appealable final order.   See Joseph v. Office of Consulate Gen., 830 F.2d 1018, 1028 (9th Cir.1987), cert. denied, 485 U.S. 905 (1988);   Parks v. Collins, 761 F.2d 1101, 1104 (5th Cir.1985).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


3
We therefore grant Appellee's motion to dismiss and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED